COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00475-CV


ESTATE OF MARY LAVERNE
BOORTZ, DECEASED


                                     ----------

          FROM THE COUNTY COURT AT LAW OF HOOD COUNTY

                                     ----------

                        MEMORANDUM OPINION1
                                     ----------

      Appellant Mary Denise Langwell attempts to appeal the trial court’s July

25, 2011 order removing her as independent executrix of the Estate of Mary

Laverne Boortz.    Appellant timely filed a request for findings of fact and

conclusions of law, extending the deadline for filing the notice of appeal until

October 24, 2011. See Tex. R. App. P. 26.1(a)(4); Tex. R. Civ. P. 306c. But

appellant did not file a notice of appeal until November 14, 2011, and there is no




      1
       See Tex. R. App. P. 47.4.
evidence that she mailed her notice of appeal during the time for filing a motion

to extend. See Tex. R. App. P. 9.2(b), 26.3.

      On November 17, 2011, we sent appellant a letter expressing our concern

that we lack jurisdiction because the notice of appeal was untimely filed. See

Tex. R. App. P. 25.1(b), 26.1; Crites v. Collins, 284 S.W.3d 839, 840 (Tex. 2009)

(indicating that the timely filing of a notice of appeal under rule 26.1 is

jurisdictional). We informed appellant that unless she or any party desiring to

continue the appeal filed a response showing grounds for continuing the appeal,

this appeal would be dismissed for want of jurisdiction.          Appellant filed a

response, but it does not show grounds for continuing the appeal.

      Because appellant’s notice of appeal was untimely, we dismiss the appeal

for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).




                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: December 22, 2011




                                          2